Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/19/2020, 09/03/2020, 11/11/2020, 01/06/2020, 02/03/2021, 02/24/2021, 04/13/2021, 05/12/2021, 08/31/2021, 9/20/2021, 10/08/2021, 11/11/2021, 12/24/2021, 01/28/2022, 02/18/2022, 02/18/2022, 03/03/2022, 04/06/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment
	This Final Rejection is filed in response to Applicant Arguments/Remarks Made in an Amendment filed 08/10/2022.
	New Claims 15-40 are added.
	Claims 2-40 remain pending.

Response to Arguments
Argument 1, Applicant argues in Applicant Arguments/Remarks Made in an Amendment filed 08/10/2022 in pg. 11-13, that in Claim 1, Zimmerman does not teach “after scrolling the content in the first direction, detecting that an end of the content has been reached; and in response to detecting that the end of the content has been reached, scrolling, via the touch-sensitive display, the content in a second direction that is different from the first direction”
Response to Argument 1, the examiner respectfully disagrees. Zimmerman teaches in para. [0008, 0021-0024] that the speed of displacement is caused to decay at a selected rate (units of displacement per unit of time, or a function thereof), until the displacement finally stops (for example, due to having reached the end of the "scroll", wherein it is noted in and the end of scroll includes a situation when scrolling motion terminates under these circumstances, the method reverts to the state that exists before the beginning of step 100, waiting for "instructions". Thus the BRI for the limitation, “after scrolling the content in the first direction, detecting that an end of the content has been reached; and in response to detecting that the end of the content has been reached, scrolling, via the touch-sensitive display, the content in a second direction that is different from the first direction”, encompasses a situation such that a user might input another upward scroll in response to the scrolling motion of the display being terminated upon receiving an end of scroll signal from the display as a result of reaching the end of a displayed list after a downward scroll motion. The examiner also notes that para. [0007], cites that the image continues to move in the same direction at a gradually decreasing speed until motion is stopped … until the image reaches its "end", an end may be an end of as cited in para. [0006], a long list of data and information on display. 
As such, the examiner is not interpreting the “in response to” language to specifically require no further intervening input in order to start the scroll in a second direction, different than the first direction, especially considering (but not only because) the claim states “…scrolling, via the touch-sensitive display, the content in a second direction…” Such language seems to imply that the scrolling can be effected using the touch-screen (i.e., user input). If applicant wishes to have the claim interpreted so as to require no intervening input after the end of the content has been reached, then the language should be amended to clarify that, as has been done e.g., Claim 12. 
Regarding applicant’s argument directed to the scroll decaying to a stop may occur before any end of content has been reached, it is noted that Zimmerman also an embodiment as taught in para. [0007], wherein the image continues to move in the same direction at a gradually decreasing speed until the image reaches its "end”. In such an embodiment scrolling would continue until the image of a list of data and information would continue until a user has reached an “end” of a list. 

Argument 2, Applicant argues in Applicant Arguments/Remarks Made in an Amendment filed 08/10/2022 in pg. 13-14, that in Claim 3, Zimmerman does not teach, “the content is scrolled at a first speed while scrolling the content in the first direction, and the content is scrolled at a second speed that is slower than the first speed while scrolling the content in the second direction”. 
Response to Argument 2, the examiner respectfully disagrees. Zimmerman teaches in para. [0007-0010], that a user may increase scrolling speed as many time a possible which imparts new motion and creates a faster scrolling speed. The examiner further notes that para. [0007-0010] cites three scrolling speeds consisting of an initial speed, a predetermined minimum speed, and a speed that may be increased as many times as possible. Thus the BRI for the limitation, “the content is scrolled at a first speed while scrolling the content in the first direction, and the content is scrolled at a second speed that is slower than the first speed while scrolling the content in the second direction”, encompasses a situation wherein a user may have imparted multiple new motions to increase a first downward direction of scrolling speed, reached an end of a list from an end of scroll data, and subsequently may have only imparted a single motion upward which results in a comparatively slower scrolling speed in a second upward direction. 

Argument 3, Applicant argues in Applicant Arguments/Remarks Made in an Amendment filed 08/10/2022 in pg. 15-16, that in Claim 4, Zimmerman does not teach, “the content is scrolled for a first distance in the first direction; and the content is scrolled for a second distance in the second direction, wherein the second distance is less than the first distance”. 
Response to Argument 3, the examiner respectfully disagrees. Zimmerman teaches in para. [0007, 0023], a situation wherein a user has scrolled a longer first downward distance as the user has input multiple motions resulting in an increased scroll speed and distance to reach the end of a displayed image of a list and resulting in an end of scroll data signal. Thus the BRI for the limitation, “the content is scrolled for a first distance in the first direction; and the content is scrolled for a second distance in the second direction, wherein the second distance is less than the first distance”, encompasses a case wherein a subsequent single motion in a second upward direction results in a shorter, slower upward distance scrolled compared to the longer first downward distance scrolled. 

Argument 4, Applicant argues in Applicant Arguments/Remarks Made in an Amendment filed 08/10/2022 in pg. 16-19, that in Claim 12, Van Den Hoven does not teach, “in response to detecting that an end of the content has been reached”. 
Response to Argument 4, In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add that the content is scrolled in the second direction without detecting an additional point of contact on the touch-sensitive display to Zimmerman’s scrolling user interface which detects an end of a list, and wherein the content is scrolled in the second direction without detecting an additional point of contact on the touch-sensitive display, as taught by Van Den Hoven. One would have been motivated to combine Zimmerman with Van Den Hoven, and would have had a reasonable expectation of success in doing so, in order to provide a user more intuitive ways to browse content items.

Argument 5, Applicant argues in Applicant Arguments/Remarks Made in an Amendment filed 08/10/2022 in pg. 18, that prior art does not teach new dependent claims 15 and 16.
Response to Argument 5, with regards to Claim 15, the examiner respectfully disagrees. Zimmerman teaches in para. [0006-0007], that a user may scroll through an image of a long list of data, wherein scrolling continues until the image reaches its end. Thus the BRI for limitation, “after scrolling the content in the second direction in response to detecting that the end of the content has been reached, stopping the scrolling in the second direction”, encompasses a case wherein the user scrolls  from the bottom of a list in an upward direction until the image of the list reaches the top end of the displayed image of the list.
With regards to Claim 16, applicant’s argument has been considered, however, in light of the amendments, a newly found combination of prior art (U.S. Patent Application Publication No. 20030122787 “Zimmerman” and further in light of U.S. Patent NO. 6366302 “Crosby”) is applied to updated rejections

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 2-11, & 13-15, 17-25, 27, 29-37, and 39  is/are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by U.S. Patent Application Publication No. 20030122787 “Zimmerman”.
Claim 2:
Zimmerman teaches an electronic device, comprising:	 a touch-sensitive display (i.e. para. [0017], a touch-screen image scrolling system 10 (as shown in FIG. 1));	 one or more processors (i.e. para. [0030], Fig 2, microprocessor 42);	 memory (i.e. para. [002], FIG. 2, processing unit 12 includes an internal electronic memory unit );	 and one or more programs, wherein the one or more programs are stored in the memory and configured to be executed by the one or more processors (i.e. para. [0027],  processing unit 12 includes an internal electronic memory unit), the one or more programs including instructions for:	 displaying, via the touch-sensitive display, a portion of content (i.e. para. [0017], “an electronic display screen 100a having a stationary data display”, wherein the BRI for a portion of content encompasses data displayed);	 while displaying the portion of the content, detecting an input on the touch-sensitive display (i.e. para. [0017], Fig. 1, the method of operating a touch-screen image scrolling system 10 (as shown in FIG. 1) in accordance with this invention may be seen to begin in step 100 with sensing the touch of a finger upon an electronic display screen 100a);	 in response to detecting the input, scrolling the content in a first direction (i.e. para. [0020], if step 100 senses motion in association with the finger touch on the screen, during the finite period between the first predetermined time and the second, then the method of the invention proceeds to step 104, converting the speed and direction of motion of the touch into corresponding initial scrolling motion of the displayed data);	 after scrolling the content in the first direction, detecting that an end of the content has been reached (i.e. para. [0008], “the speed of displacement is caused to decay at a selected rate (units of displacement per unit of time, or a function thereof), until the displacement finally stops (for example, due to having reached the end of the "scroll"));	 and in response to detecting that the end of the content has been reached, scrolling, via the touch-sensitive display, the content in a second direction that is different from the first direction (i.e. para. [0024], “When scrolling motion terminates under these circumstances, the method reverts to the state that exists before the beginning of step 100, waiting for "instructions" in the form of input signals; i.e. awaiting either selection of a displayed item or initiation of scrolling motion”, wherein it is further noted in para. [0021] that, “that the entire display can be moved up or down or back and forth”, thus a user may have first input a scroll in a downward direction, and then upon reaching an end of scroll the user may input a scroll, via the touch-sensitive display, in the opposite, upward direction) . 
 
Claim 3:
 Zimmerman teaches the electronic device of claim 2, wherein:	 the content is scrolled at a first speed while scrolling the content in the first direction, and the content is scrolled at a second speed that is slower than the first speed while scrolling the content in the second direction (i.e. para. [0010], “ if the speed of scrolling is found to be slow at a point deemed to be too far before the desired location in the scroll, the scrolling speed may be increased as many times as possible by merely touching the screen again to impart "new" motion to the display”, it is noted that a user may scroll at a plurality of increasing or decreasing speeds, wherein a user may first scroll in a downward motion, reach an end of scroll, and then scroll in the opposite, upward direction at a slower speed of scroll).  

Claim 4:
Zimmerman teaches the electronic device of claim 2, wherein:	 the content is scrolled for a first distance in the first direction (i.e. para. [0023], “slowing of the scrolling speed continues until … an "end of scroll" data signal is received from the data source”, wherein a first distance is equivalent to the distance it takes for a downward scroll input to reach an end of scroll for a list of displayed data is received);	 and the content is scrolled for a second distance in the second direction, wherein the second distance is less than the first distance (i.e. para. [0023], “the method of this invention allows the system to react to the next user-initiated input signal”, wherein a second distance is equivalent to a next user input in an opposite, upward direction with less speed which results in less distance scrolled than the first downward scroll to reach an end of scroll for the list of displayed data).  

Claim 5:
Zimmerman teaches the electronic device of claim 2, 
wherein the input is a swipe gesture on the displayed content (i.e. para. [0021], “the finger touch of step 104 imparts movement to the display and the touch-contact is then broken”, wherein a swipe is equivalent to a finger touch and movement in an up or down or back and forth direction).
  
Claim 6:
Zimmerman teaches the electronic device of claim 2, 
wherein scrolling the content includes scrolling the content with simulated friction (i.e. para. [0009], the scrolling motion of data on the display screen moves in a seemingly "natural" way, moving initially at a speed imparted by the motion of the user's finger, with the speed thereafter slowing at a constant rate until it ultimately comes to rest).  

Claim 7:
Zimmerman teaches the electronic device of claim 2, 
wherein scrolling the content in the second direction includes scrolling the content with simulated friction in the second direction (i.e. para. [0023], “the method of this invention allows the system to react to the next user-initiated input signal at any time”, wherein after a user has scrolled downward and reached an end of scroll for a displayed list, a user may then scroll in an opposite, upward direction which also will begin, para. [0022], “decreasing the scrolling speed at a controlled rate, from its initial value which is determined by the speed of the finger touch, toward zero”).  

Claim 8:
Zimmerman teaches the electronic device of claim 2, 
wherein scrolling the content includes scrolling the content with simulated inertia (i.e. para. [0009], the scrolling motion of data on the display screen moves in a seemingly "natural" way, moving initially at a speed imparted by the motion of the user's finger).  

Claim 9:
Zimmerman teaches the electronic device of claim 2, 
wherein scrolling the content in the second direction includes scrolling the content with simulated inertia in the second direction (i.e. para. [0023], “the method of this invention allows the system to react to the next user-initiated input signal at any time”, wherein after a user has scrolled downward and reached an end of scroll for a displayed list, a user may then scroll in an opposite, upward direction which also will be, para. [0009], “moving initially at a speed imparted by the motion of the user's finger”).  

Claim 10:
Zimmerman teaches the electronic device of claim 2, wherein:	 detecting the input includes detecting a first point of contact on the touch-sensitive display, and scrolling the content in the first direction continues after detecting that the first point of contact breaks with the touch-sensitive display (i.e. para. [0021-0022], the finger touch of step 104 imparts movement to the display and the touch-contact is then broken, movement of the display continues in accordance with step 106… In step 106, the timer function associated with the system of the invention measures time while the scrolling action continues and the system begins decreasing the scrolling speed at a controlled rate).  

Claim 11:
Zimmerman teaches the electronic device of claim 10, wherein the one or more programs further include instructions for:	 after detecting that the first point of contact breaks with the touch-sensitive display (i.e. para. [0022], n step 106, the timer function associated with the system of the invention measures time while the scrolling action continues and the system begins decreasing the scrolling speed at a controlled rate), detecting a substantially stationary second point of contact on the touch-sensitive display;	 and in response to detecting the substantially stationary second point of contact, ceasing scrolling the content (i.e. para. [0023],  the invention, slowing of the scrolling speed continues until … a finger touch on the screen indicates that the scrolling is to be terminated).
  
Claim 13:
	Claim 13 is the non-transitory computer-readable storage medium claim reciting similar limitations to claim 2 and is rejected for similar reasons. 

Claim 14:
	Claim 14 is method claim reciting similar limitations to claim 2 and is rejected for similar reasons.

Claim 15:
 Zimmerman teaches the electronic device of claim 2,
wherein the one or more programs further include instructions for: 
after scrolling the content in the second direction in response to detecting that the end of the content has been reached, stopping the scrolling in the second direction (i.e. para. [0006-0007], “a user/viewer to access a desired portion of a long list of data and information by scrolling to the location of that portion…  the image continues to move in the same direction at a gradually decreasing speed… until the image reaches its "end””, wherein the examiner notes that an end of a list of data includes both a top and a bottom end of a list depending on if a user has scrolled through a complete list respectively from the top in a first downward direction or from the bottom in a second upward direction. In either case the scrolling of the content will stop once the user has reached the end of the displayed image of the list) The examiner further notes that the BRI of this claim only requires stopping the scrolling in the second direction sometime after starting the scrolling in the second direction, in other words, claiming that the scrolling does not continue infinitely. This is a very broad limitation.

Claim 17:
	Claim 17 is the non-transitory computer-readable storage medium claim reciting similar limitations to claim 4 and is rejected for similar reasons. 

Claim 18:
	Claim 18 is the non-transitory computer-readable storage medium claim reciting similar limitations to claim 5 and is rejected for similar reasons. 

Claim 19:
	Claim 19 is the non-transitory computer-readable storage medium claim reciting similar limitations to claim 6 and is rejected for similar reasons. 

Claim 20:
	Claim 20 is the non-transitory computer-readable storage medium claim reciting similar limitations to claim 7 and is rejected for similar reasons. 

Claim 21:
	Claim 21 is the non-transitory computer-readable storage medium claim reciting similar limitations to claim 8 and is rejected for similar reasons. 

Claim 22:
	Claim 22 is the non-transitory computer-readable storage medium claim reciting similar limitations to claim 9 and is rejected for similar reasons. 

Claim 23:
	Claim 23 is the non-transitory computer-readable storage medium claim reciting similar limitations to claim 10 and is rejected for similar reasons. 

Claim 25:
	Claim 25 is the non-transitory computer-readable storage medium claim reciting similar limitations to claim 11 and is rejected for similar reasons. 

Claim 27:
	Claim 27 is the non-transitory computer-readable storage medium claim reciting similar limitations to claim 15 and is rejected for similar reasons. 

Claim 29:
	Claim 29 is the method claim reciting similar limitations to claim 3 and is rejected for similar reasons. 

Claim 30:
	Claim 30 is the method claim reciting similar limitations to claim 4 and is rejected for similar reasons. 

Claim 31:
	Claim 31 is the method claim reciting similar limitations to claim 5 and is rejected for similar reasons. 

Claim 32:
	Claim 32 is the method claim reciting similar limitations to claim 6 and is rejected for similar reasons. 

Claim 33:
	Claim 33 is the method claim reciting similar limitations to claim 7 and is rejected for similar reasons. 

Claim 34:
	Claim 34 is the method claim reciting similar limitations to claim 8 and is rejected for similar reasons. 

Claim 35:
	Claim 35 is the method claim reciting similar limitations to claim 9 and is rejected for similar reasons. 

Claim 36:
	Claim 36 is the method claim reciting similar limitations to claim 10 and is rejected for similar reasons. 

Claim 37:
	Claim 37 is the method claim reciting similar limitations to claim 11 and is rejected for similar reasons. 

Claim 39:
	Claim 39 is the method claim reciting similar limitations to claim 15  and is rejected for similar reasons. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 12, 26, and 38 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication No. 20030122787 “Zimmerman” and further in light of U.S. Patent NO. 7152210 “Van Den Hoven”.
Claim 12:
Zimmerman teaches the electronic device of claim 2.
While Zimmerman teaches wherein:	detecting the input includes detecting a first point of contact on the touch-sensitive display, scrolling the content in the first direction continues after detecting that the first point of contact breaks with the touch-sensitive display (i.e. para. [0021-0022], the finger touch of step 104 imparts movement to the display and the touch-contact is then broken, movement of the display continues in accordance with step 106… In step 106, the timer function associated with the system of the invention measures time while the scrolling action continues and the system begins decreasing the scrolling speed at a controlled rate).
Zimmerman may not explicitly teach that
the content is scrolled in the second direction without detecting an additional point of contact on the touch-sensitive display.  
	However, Van Den Hoven teaches that
the content is scrolled in the second direction without detecting an additional point of contact on the touch-sensitive display (i.e. Col. 4, lines 30-42, The scrolling 107 of the sequence 102 can be made infinitely long by letting the first representation in the sequence 102 follow the last representation, or by automatically reversing the direction of the scrolling 107).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add that the content is scrolled in the second direction without detecting an additional point of contact on the touch-sensitive display to Zimmerman’s scrolling user interface, and wherein the content is scrolled in the second direction without detecting an additional point of contact on the touch-sensitive display, as taught by Van Den Hoven. One would have been motivated to combine Zimmerman with Van Den Hoven, and would have had a reasonable expectation of success in doing so, in order to provide a user more intuitive ways to browse content items.

Claim 26:
	Claim 26 is the non-transitory computer-readable storage medium claim reciting similar limitations to claim 16 and is rejected for similar reasons. 

Claim 38:
	Claim 38 is the method claim reciting similar limitations to claim 15  and is rejected for similar reasons. 

Claims 16, 28, and 40 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication No. 20030122787 “Zimmerman” and further in light of U.S. Patent NO. 6366302 “Crosby”.

Claim 16:
 Zimmerman teaches the electronic device of claim 15.
While Zimmerman teaches wherein the end of the content includes an end item, Zimmerman may not explicitly teach wherein the one or more programs further include instructions for: 
after stopping the scrolling in the second direction, displaying, via the touch-sensitive display, the end item
However, Crosby teaches
 wherein the end of the content includes an end item, and wherein the one or more programs further include instructions for: 
after stopping the scrolling in the second direction, displaying, via the touch-sensitive display, the end item (i.e. Fig. 3A-D, wherein the examiner notes that in a case where a user scrolls in a second upward direction after having scrolled in a first downward direction, the user may have to stop scrolling upward after the display of the “Item 1 in List” is displayed with a horizontal line at the top of a list of items) .
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add after stopping the scrolling in the second direction, displaying, via the touch-sensitive display, the end item, to Zimmerman’s scrolling user interface, with after stopping the scrolling in the second direction, displaying, via the touch-sensitive display, the end item, as taught by Crosby. One would have been motivated to combine Zimmerman with Crosby, and would have had a reasonable expectation of success in doing so, in order to provide a user more efficient retrieval and display of information.

Claim 28:
	Claim 28 is the non-transitory computer-readable storage medium claim reciting similar limitations to claim 16 and is rejected for similar reasons. 

Claim 40:
	Claim 40 is the method claim reciting similar limitations to claim 16  and is rejected for similar reasons. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent No. 6,690,365 “Hinckley” teaches in Fig. 9 that scrolling may continue after a touch with speed has been released. 
U.S. Patent Application Publication No. 20050278585 “Spencer” teaches in para. [0040] the pane of the local window 320 bounces at the top or bottom of the code window 340, depending on the direction the source is scrolled.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID H TAN whose telephone number is (571)272-7433. The examiner can normally be reached M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on 571-270-3264. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.T./           Examiner, Art Unit 2171                                                                                                                                                                                             
/MATTHEW ELL/           Supervisory Primary Examiner, Art Unit 2171